—In an action to recover damages for personal *344injuries, etc., the defendants East Ramapo Central School District, David W. Brown, Charles R. Ghosio, “John” Tassone, and “Jane” Rubin appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Bergerman, J.), dated February 26, 1998, as granted their motion to compel the plaintiffs to appear for further examinations before trial only to the extent of directing the plaintiff Marie Doe to appear for the purpose of answering two specific questions.
Ordered that the appeal is dismissed, with costs to the plaintiffs.
The appellants’ motion to further depose the plaintiffs regarding questions which were objected to at the plaintiffs’ examinations before trial effectively constituted an application to review the propriety of certain questions propounded at those examinations. It is well settled that an order made upon such an application is not appealable as of right (see, King v Salvation Army, 240 AD2d 473; Smith v Konica Bus. Machs., 232 AD2d 398; Cruz v Roman Catholic Church for Most Holy Trinity, 222 AD2d 395). The appellants have not sought leave to appeal, and there is nothing in the record which would warrant granting leave to appeal on the Court’s own motion. Accordingly, the appeal is dismissed. S. Miller, J. P., Ritter, Thompson and Joy, JJ., concur.